Deceased employee fell from a locomotive which he was preparing for a ran from Auburn, N. Y., to Fair Haven, N. Y. The train had been made up at Sayre, Penn., had run to Auburn, N. Y., where it was planned that the engines would be changed, Interstate items of express or freight were carried from Anbum to Fair Hayen, having been brought from Sayre, Penn. The injuries sustained were fatal, Award for death benefits was denied. Decision unanimously affirmed. (Matter of Libertucci v. New York Central R. R. Co., 252 N. Y. 182.) Present — Hjll, P, J., Rhodes, McNamee, Bliss and Heffernan, JJ.